PD-1230-14
                                                   COURT OF CRIMINAL APPEALS
                                                                    AUSTIN, TEXAS
                                                Transmitted 12/31/2014 8:10:27 AM
                                                  Accepted 12/31/2014 8:39:06 AM
                                                                     ABEL ACOSTA
      COURT OF CRIMINAL APPEALS                                              CLERK



                      PD-1230-14                              December 31, 2014




    Chad William Murray, Appellant,
                   v.
       State of Texas, Appellee.

             On Discretionary Review from
                  No. 07-13-00356-CR
           Seventh Court of Appeals, Amarillo

              On Appeal from No. M0187-11
         66th Judicial District Court, Hill County



      Motion to Extend Time to File
           Appellant’s Brief

Michael Mowla
445 E. FM 1382 #3-718
Cedar Hill, Texas 75104
Phone: 972-795-2401
Fax: 972-692-6636
michael@mowlalaw.com
Texas Bar No. 24048680
Attorney for Appellant
To the Honorable Judges of the Court of Criminal Appeals:

      Appellant Chad William Murray moves for an extension of time of 30 days

to file the Appellant’s Brief:

      1.      On June 26, 2014, in Murray v. State, 440 S.W.3d 927 (Tex. App.

Amarillo 2014), the Court of Appeals reversed and remanded Appellant’s

conviction.

      2.      The State filed a petition for discretionary review, which was granted.

      3.      On December 18, 2014, the State filed its Brief.

      4.      Appellant’s Brief is due on January 20, 2015.

      5.      For good cause, Appellant asks for an extension of 30 days to file the

Appellant’s Brief, i.e., until February 19, 2015.

      6.      No previous extension to file the Appellant’s Brief has been filed.

      7.      Appellant relies on the following facts as good cause for the requested

extension: First, undersigned Attorney for Appellant Michael Mowla recently

made an appearance in this case, so he is still reviewing the case history and

record.

      8.      Second, Mowla just completed a Petition for Discretionary Review in

State v. Moore, PD-1517-14.

      9.      Further, Mowla has the following briefs, petitions for discretionary

review, or other pleadings due soon:


                                       Page 2 of 5
             Appellant’s Brief in Little v. State, 05-14-00697-CR, Fifth Court of
              Appeals, due on January 4, 2015.

             Petition for Writ of Certiorari in Victorik v. Texas, Supreme Court,
              due on January 9, 2015.

             Petition for Discretionary Review in Johnson v. State, PD-1542-14,
              due on January 19, 2015.

             Response to Motion for Summary Judgment in Burress v. Blake, et al,
              4-14-cv-00035-RAS-DDB, Eastern District of Texas, due on January
              20, 2015.

             Appellant’s Brief in Von Tungeln v. State, 10-14-00329-CR, Tenth
              Court of Appeals, due on January 20, 2015.

             Petition for Discretionary Review in Thompson v. State, PD-1591-14,
              due on January 30, 2015.

             Reply Brief due in Jones v. Stephens, 4:05-CV-00638-Y, Northern
              District of Texas (death penalty case), due on February 6, 2015.

             Appellant’s Brief due in Williams v. State, 05-14-01481-CR and 05-
              14-01482-CR, Fifth Court of Appeals, due on February 8, 2015.


      10.      Of particular importance is the Reply Brief in Jones v. Stephens, a

death penalty case that involves numerous complex issues, and in which the

briefing has already exceeded 200 pages. The drafting of the Reply Brief has been

a time-consuming project. Mowla asks for the additional 30 days so that the

drafting and filing of the Appellant’s Brief does not conflict with the timing of the

due-date of the Reply Brief in Jones v. Stephens.

      11.      Mowla has a responsibility to provide Appellant with the effective

                                     Page 3 of 5
assistance of appellate counsel, see Evitts v. Lucey, 469 U.S. 387, 392 (1985), and

Mowla believes that that the additional 30 days is necessary to provide such

effective appellate counsel.

      12.    This Motion is not filed for purposes of delay, but so that justice may

be served.

                                      Prayer

      Appellant prays that this Motion for Extension of Time to File Appellant’s

Brief be granted.

                                      Respectfully submitted,


                                      Michael Mowla
                                      445 E. FM 1382 #3-718
                                      Cedar Hill, Texas 75104
                                      Phone: 972-795-2401
                                      Fax: 972-692-6636
                                      Email: michael@mowlalaw.com
                                      Texas Bar No. 24048680
                                      Attorney for Appellant




                                      /s/ Michael Mowla
                                      Michael Mowla




                                     Page 4 of 5
                            Certificate of Service

      This certifies that on December 31, 2014, a true and correct copy of this
document was served on David Holmes, District Attorney, Hill County, by email
to dholmes@co.hill.tx.us, on Lisa McMinn, the State Prosecuting Attorney, by
email to Lisa.McMinn@spa.texas.gov and information@spa.texas.gov, and John
Messinger, john.messinger@spa.state.tx.us. See Tex. Rule App. Proc. 9.5 (2014)
and 68.11 (2014).




                                    /s/ Michael Mowla
                                    Michael Mowla




                                  Page 5 of 5